Title: From George Washington to Colonel John Hoskins Stone, 8 February 1778
From: Washington, George
To: Stone, John Hoskins



Dr Sir
Valley forge February 8th 1778

On the 29th Ulto I received your favor of the 22d.
I have not the least objection to Lt Colo. Smiths taking the command of your Regiment till you or Lt Colo. Forrest are in a condition to appear in the Field—This I shall be happy to hear of.
I thank you much for your wishes for my honor & happiness, and you have mine very sincerely for your immediate & perfect recovery. I am Dr Sir with great regard Your Most Obedt servant

Go: Washington

